DETAILED ACTION
	This rejection is in response to Response to Election/Restriction filed on 06/11/2021.
	Claims 1-14 have been elected without traverse.
	Claims 15-20 cancelled.
	Claims 21-25 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8-14, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in 
Claim 2 recites “the data”
Claim 5 recites “the additional users”
Claim 8 recites “the ranking”
Claims 12, 21, 23, and 25 recite “the re-ranking”
All dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1-7 are directed to a system and claims 8-14 and 21-25 are directed to methods each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for
negotiating costs estimates between parties, in the following limitations:
 receiving, from a first user, a request for fulfillment; 
determining, based at least in part on the request, a number of cost estimates that may be accepted from one or more users capable of fulfilling the request, each cost estimate of the number of cost estimates customized for a particular user of the one or more users; 
receiving, from a second user, response data indicating an acceptance or a modification of a cost estimate associated with the second user; 
generating a ranking of the one or more users including the second user based at least in part on the response data; 
determining whether the number of cost estimates has been satisfied; and 
in response to determining that the number of cost estimates has been satisfied, providing the cost estimate and the ranking to the first user.
The above-recited limitations set forth an arrangement for negotiating costs estimates between a first user and second user. This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices of negotiating cost estimates between a first and second user by receiving a fulfillment request, determining cost estimates, receiving a response from a second user, generating a ranking, and providing cost estimates to first user. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful 
In this instance, the claims recite the additional elements such as:
a system comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: …(1); 
first user device (21, 23, 25)
second user device (21-25)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a system comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: …(1); 
first user device (21, 23, 25)
second user device (21-25)
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, 13-14, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinsheimer et al. (US Pub. No. 20120310764 A1, hereinafter “Sinsheimer”). 

Regarding claim 1
Sinsheimer teaches a system comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Sinsheimer, [0042]: devices; [0083]: computer): 
receiving, from a first user, a request for fulfillment (Sinsheimer, [0081]: receive buyer’s proposed deal to buy good; [0024]: proposed deal includes price); 
determining, based at least in part on the request, a number of cost estimates that may be accepted from one or more users capable of fulfilling the request, each cost estimate of the number of cost estimates customized for a particular user of the one or more users (Sinsheimer, [0142]: matches the purchasing pool to sellers  who carry the products or provide the services of interest to that purchasing pool; [0182]: seller that matches buyer’s deal requirements joins purchasing pool; [0055]: predefined set of sellers able to bid; [0024]: price; [0048]); 
receiving, from a second user, response data indicating an acceptance or a modification of a cost estimate associated with the second user  (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price); 
generating a ranking of the one or more users including the second user based at least in part on the response data (Sinsheimer, [0037]: generate a rating/ranking parameter to rate sellers and factored into prioritization; [0035]: rating sellers; [0078]: best bids presented as top three that meet deal specs; [0144]: seller rating information; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data; [0024]); 
determining whether the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the cost estimate and the ranking to the first user (Sinsheimer, [0166]: rating would be recorded on the seller or buyer's account, and their average rating may affect the degree to which deals they initiate are prioritized on other 


Regarding claim 2 
Sinsheimer teaches the system of claim 1, wherein the data includes at least one of historical price data, user data, market data, or data associated with the request (Sinsheimer, [0140: purchase history, contact info, deal info).  


Regarding claim 3 
Sinsheimer teaches the system of claim 1, the operations further comprising: receiving, from the first user, a selection of the second user, the selection indicating that the second user has been chosen to fulfill the request; and sending an indication of the selection to the second user (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email)). 
 


Regarding claim 8 and 21
Sinsheimer teaches a computer-implemented method comprising (Sinsheimer, [0081]: method): 
receiving, from a first user, a request for a product (Sinsheimer, [0081]: receive buyer’s proposed deal to buy good; [0024]: proposed deal includes price); 
receiving a response from a second user to fulfill the request; accessing data associated with the request; generating, based at least in part on the data associated with the request, a cost estimate associated with the second user, the cost estimate including a cost for the second user to fulfill the request (Sinsheimer, [0063]: auction bidding occurs; [0142]: matches the purchasing pool to sellers  who carry the products or provide the services of interest to that purchasing pool; [0182]: seller that matches buyer’s deal requirements joins purchasing pool and bids on deal; [0055]: predefined set of sellers able to bid; [0024]: price; [0048]); 
receiving response data associated with the cost estimate from the second user (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price); 
ranking the second user with respect to a plurality of other users based at least in part on the response data; and sending the ranking to the first user (Sinsheimer, [0166]: rating would be recorded on the seller or buyer's account, and their average rating may affect the degree to which deals they initiate are prioritized on other users' deal lists; [0029]: buyer is deal initiator; [0078]: deal initiator may 

Claim 21 is substantially similar to claim 8 and is rejected under similar grounds. Claim 21 recites additional features such as a first user device and second user device as taught by Sinsheimer ([0042]: users are able to interact with the system using mobile devices).
  



Regarding claims 9 and 24 
Sinsheimer teaches the computer-implemented method of claim 8, wherein the cost estimate is a first cost estimate and the response data is first response data, and further comprising (Sinsheimer, [0055]: predefined set of sellers able to bid; [0081]: seller acceptance; [0145]: multiple sellers bid): 
receiving a response from a third user to fulfill the request; generating, based at least in part on the data, a second cost estimate associated with the third user, the second cost estimate including a cost for the third user to fulfill the request; receiving second response data associated with the cost estimate from the third user; and wherein ranking the second user with respect to the plurality of other users is based at least in part on the second response data (Sinsheimer, [0081]: receiving data representative of seller acceptance of the proposed deal entered by the third seller; [0098]: determining that the third registered user has won the first proposed deal; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0166]: rating).

Claim 24 is substantially similar to claim 9 and is rejected under similar grounds. Claim 24 recites additional features such as a second user device as taught by Sinsheimer ([0042]: users are able to interact with the system using mobile devices).
  

  
Regarding claim 10 
Sinsheimer teaches the computer-implemented method of claim 9, wherein the second cost estimate is different than the first cost estimate (Sinsheimer, [0145]: multiple bids; [0078]: multiple bids from low bidder and second lowest bidder).  


Regarding claims 11 and 22 
Sinsheimer teaches the computer-implemented method of claim 8, further comprising selecting the second user to fulfill the request based at least in part on the ranking (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email); [0037]: generate a rating/ranking parameter to rate sellers and factored into prioritization; [0035]: rating sellers; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data).  




Regarding claim 13 
Sinsheimer teaches the computer-implemented method of claim 8, wherein the response data includes an acceptance or modification to the cost estimate (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal).  


Regarding claim 14
Sinsheimer teaches the computer-implemented method of claim 8, further comprising: determining, based at least in part on the data, a time period during which the second user must accept the cost estimate (Sinsheimer, [0189]: seller can bid in auction during a designated period of time; [0060]: auction lasts until expiration).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 12, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sinsheimer as applied to claim 1 above, and further in view of Chatter et al. (Pub. No.: US 2007/0208630 A1, hereinafter “Chatter”).
 
Regarding claim 4 
Sinsheimer teaches the system of claim 3, wherein the ranking is a first ranking and the cost estimate is a first cost estimate, and the operations further comprising (Sinsheimer, [0037]: generate a rating/ranking parameter; [0035]: rating sellers; [0078]: best bids presented as top three that meet deal specs; [0144]: seller rating information; [0033]: deal listings are prioritized according to a scale): 
Sinsheimer does not teach:
determining that the number of cost estimates has not been satisfied; in response to determining that the number of cost estimates has not been satisfied, generating, based at least in part on the response data, a second cost estimate associated with the second user, the second cost estimate associated with fulfilling the request;
receiving additional response data from the second user; generating a second ranking the one or more users including the second user based at least in part on the additional response data; 
determining that the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the second cost estimate and the second ranking to the buyer.  
However, Chatter teaches that it is known to include: 
determining that the number of cost estimates has not been satisfied; in response to determining that the number of cost estimates has not been satisfied, generating, based at least in part on the response data, a second cost estimate associated with the second user, the second cost estimate associated with fulfilling the request; receiving additional response data from the second user; generating a second ranking the one or more users including the second user based at least in part on the additional response data; (Chatter, [0167]: bids received after the time-out will be discarded; [0263]: discard all bids for this round and restart this round; [0178]: sellers asked to rebid against each other with consecutively successive better bids until best bidding seller wins buyer’s business; [0205]; [0029]);
determining that the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the second cost estimate and the second ranking to the buyer; (Chatter, [0205]: compare received bids as lowest or best; [0206]:  a final best bid is ultimately obtained and best bid is communicated by the back to the corresponding buyer; [0195]: compares the information from the various sellers and then takes the better or “best” value for the buyer and requests seller to re-bid to improve value; [0178]: repeat bidding with consecutively successive better bids until only a single seller is left for each of the goods; [0029]: sellers are rated).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Sinsheimer with Chatter to include the aforementioned limitations since such a modification would be predictable. Specifically, Sinsheimer would continue to teach determining cost estimates that has been satisfied except that now cost estimates that are has not been satisfied is taught according to the teachings of Chatter. This is a predictable result of the combination. 
 






Regarding claim 5 
The combination of Sinsheimer with Chatter teaches the system of claim 4, wherein generating the second cost estimate is further Serial No.: 16/267,580 Atty Docket No.: B195-0002US_ee&HayeS*Atty/Agent: Andrew L. Eisenbergbased at least in part on response data associated with the additional users other than the second user (Chatter, [0089]: sellers automatically to bid and re-bid iteratively in real-time for the buyers request; [0195]: requests seller to re-bid to improve value for buyer; [0178]: repeat bidding with consecutively successive better bids until only a single seller is left for each of the goods; [0179]: more than one of the seller that has bid).  


Regarding claim 6 
The combination of Sinsheimer with Chatter teaches the system of claim 4, the operations further comprising, in response to determining that the number of cost estimates has been satisfied, selecting the second user to fulfill the request and sending an indication of the selection to the second user (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email); [0145]: multiple sellers bid on deal).


Regarding claim 7 
The combination of Sinsheimer with Chatter teaches the system of claim 4, wherein the second cost estimate for the second user is further based at least in part on the first ranking (Sinsheimer, [0145]: multiple sellers bid; [0078]: top bids meeting deal; [0037]: ranking seller factored in for prioritization).  


Regarding claims 12, 23, and 25  
Sinsheimer the computer-implemented method of claim 8, wherein the cost estimate is a first cost estimate and further comprising (Sinsheimer, [0055]: predefined set of sellers able to bid; [0081]: seller acceptance; [0145]: multiple sellers bid): 
generating, based at least in part on the ranking and the response data, a second cost estimate associated with the second user, the second cost estimate including a second cost for the second user to fulfill the request, the second cost different than the first cost estimate (Sinsheimer, [0145]: multiple bids; [0078]: top bids listed from low bidder and second lowest bidder); Serial No.: 16/267,580 Atty Docket No.: B195-0002US-5 _ee&HayeS* Atty/Agent: Andrew L. Eisenberg
receiving second response data associated with the second cost estimate from the second user (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price); 
Sinsheimer does not teach:
re-ranking the second user with respect to the plurality of other users based at least in part on the second response data; and sending the re-ranking to the first user.  
However, Chatter teaches that it is known to include:
re-ranking the second user with respect to the plurality of other users based at least in part on the second response data; and sending the re-ranking to the first user (Chatter, [0089]: sellers re-bid iteratively in real-time for buyers request; [0178]: seller asked to rebid against best bid in last iteration to improve bid with 
Claims 23 and 25 are substantially similar to claim 12 and are rejected under similar grounds. Claims 23 and 25 recites additional features such as user devices as taught by Sinsheimer ([0042]: users are able to interact with the system using mobile devices).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684